Motion granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Respondents contended that to construe article 23-A of the General Business Law of the State of New York to permit the Attorney-General to inquire into a book, such as the one in issue, rendered article 23-A unconstitutional because it infringed on the guarantees of free press set forth in the First and Fourteenth Amendments. The Court of Appeals held that article 23-A of the General Business Law as construed was constitutional.